OPINION — AG — ** MUNICIPAL COURT OF RECORD ** 11 O.S. 1974 Supp., 785.2 [11-785.2](D) APPLIES TO MUNICIPAL CRIMINAL COURTS OF RECORD AND VIOLATORS WHO ARE RESIDENTS OF OKLAHOMA. THERE ARE NO CIRCUMSTANCES BY WHICH A MUNICIPAL COURT NOT OF RECORD, MAY REQUIRE A NON RESIDENT VIOLATOR, TO COMPLY WITH THE PROVISIONS OF 22 O.S. 1971 1114.1 [22-1114.1](C) . THE ONLY PROVISIONS FOR A MUNICIPAL COURT NOT OF RECORD ARE SET OUT IN 11 O.S. 1971 958.22 [11-958.22] CITE: 11 O.S. 1971 958.22 [11-958.22] (ROBERT MCDONALD)